DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments on June 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20.
Examiner considers applicant’s amendments and arguments in pages 7-9 regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention for trains a deep learning model to learn semantic analysis of a plurality of user queries. Examiner believes the limitation of “a deep learning model to learn semantic analysis of a plurality of user queries to identify intents and entities in user queries against a content management system; 
analyzing, by one or more processors, the content management system to extract content keywords to generate a domain ontology for the content management system; 
augmenting, by one or more processors, the domain ontology based on the identified intents and entities in the user queries by the deep learning model;
tagging, by one or more processors, the content keywords with metadata based on the domain ontology; 
mapping, by one or more processors, the intents and entities extracted from a current user query of a user to the content keywords extracted from the content management system to form a metadata keyword for the current user query; 
searching, by one or more processors, the content management system for a content based on the metadata keyword; 
returning, by one or more processors, a search result for the current user query; 
extracting, by one or more processors, a Hypertext Markup Language (HTML) source from the search result; 
analyzing, by one or more processors, the HTML source for section headers; 
restructuring, by one or more processors, the HTML source with outlining sections and including hyperlinks to subsections; and 
returning, by one or more processors, the restructured HTML by a conversational interface to the user" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, a deep learning model to learn semantic analysis of a plurality of user queries to identify intents and entities in user queries against a content management system; 
analyzing, by one or more processors, the content management system to extract content keywords to generate a domain ontology for the content management system; 
augmenting, by one or more processors, the domain ontology based on the identified intents and entities in the user queries by the deep learning model;
tagging, by one or more processors, the content keywords with metadata based on the domain ontology; 
mapping, by one or more processors, the intents and entities extracted from a current user query of a user to the content keywords extracted from the content management system to form a metadata keyword for the current user query; 
searching, by one or more processors, the content management system for a content based on the metadata keyword; 
returning, by one or more processors, a search result for the current user query; 
extracting, by one or more processors, a Hypertext Markup Language (HTML) source from the search result; 
analyzing, by one or more processors, the HTML source for section headers; 
restructuring, by one or more processors, the HTML source with outlining sections and including hyperlinks to subsections; and 
returning, by one or more processors, the restructured HTML by a conversational interface to the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159